Clause 6 of rule No. 21 of the rules of this court provides: "The briefs shall contain under the heading `Propositions and Authorities' a copy of each assigned error relied on stating its number as designated *Page 581 
in the original assignment of error, and in case the error assigned is the overruling of the motion for a new trial, then the cause relied upon numbered as in the motion. Each of the foregoing assignments shall be separately considered by separately numbered propositions concisely stated without argument, supported by separately numbered or lettered points and authorities. Assigned errors not treated as herein directed shall be deemed as waived." Appellants' brief contains no such heading as "Propositions and Authorities," and at no place in the brief are the assigned errors set out with supporting propositions, points, and authorities. Under the heading "Brief" are set out eleven separately numbered arguments, some of which are supported by authorities, none of which are expressly directed to any of the twenty-one assigned errors. There appears to have been not the slightest effort to comply with this rule, and therefore all of the errors assigned are deemed waived.
The brief is printed on glazed paper and in type much smaller than that required by rule No. 24 of this court.
The errors assigned having been waived, no question is presented.
Judgment affirmed.